Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 02/07/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 USC 112 as set forth on page 2 of the Office Action of 11/05/2021 is withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by Claim Amendments
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is unclear over recitation of the phrase “the primer including SEQ ID NO:  3” because there is not antecedent basis for any antecedent basis for any “primer including SEQ ID NO:  3”.  The rejected claim depends from claim 1, which recites “a 

Withdrawn Rejections - 35 USC § 101 – Patent Eligible Subject Matter

The rejection of claims under 35 USC 101 as set forth on pages 3-6 of the Office Action of 11/05/2021 is withdrawn in light of the amendments to the claims.  In the instant case the claims are directed to a collection of nucleic acids that consist of SEQ ID NOs: 2, 3, and 4, which do not encompass nucleic acid molecules that occur in nature.

Withdrawn Claim Rejections - 35 USC § 112 – Written Description
The rejection of claims under 35 USC 112 as set forth on pages 6-8 of the Office Action of 11/05/2021 is withdrawn in light of the amendments to the claims.  In the instant case the claims are directed to a collection of nucleic acids that are the particular SEQ ID NOs: 2, 3, and 4, which are taught in the specification as originally filed.

Withdrawn Claim Rejections - 35 USC § 102 and103
The rejections of claims under 35 U.S.C. 102(a)(1) and 103, as set forth on pages 8-11 of the Office Action of 11/05/2021 are withdrawn in light of the amendments to the claims.  In the instant case the claims are directed to a collection of nucleic acids that are SEQ ID NOs: 2, 3, and 4, which not taught or suggested by the prior art.  

Conclusion
Claim 4 is rejected.  Claims 1, 2, and 6 are allowed.  The allowed claims are directed to a kit comprising specific nucleic acid molecules (i.e.:  consisting if SEQ ID NO: 2, 3, and 4) that are not taught or suggested by the prior art.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem 
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634